Citation Nr: 1452541	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for prostate cancer and to an increased evaluation for diabetes mellitus, type II, have been raised by the record by the July 2014 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran was treated for hemorrhoids during service.  The Veteran is competent to report symptoms related to hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran's reports of current symptoms related to hemorrhoids from the April 2010 Notice of Disagreement and the August 2010 VA Form 9 to be credible.  The Veteran wrote that VA treating providers have told him that he has hemorrhoids, including at a September 2009 physical examination.  However, the VA treatment records, including the September 2009 physical examination, do not show complaints, treatment or a diagnosis related to hemorrhoids.  Since the record shows in-service treatment and contains credible statement of current symptomatology, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

VA treatment records to December 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from December 2010 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hemorrhoid symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his hemorrhoids.  He should be provided an appropriate amount of time to submit this evidence.

4.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of hemorrhoids.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is to state whether the Veteran has a diagnosis of hemorrhoids, and if so whether it is at least as likely as not that they had their onset in service or are otherwise related to service.  In offering this assessment, the examiner must acknowledge and discuss the in-service diagnosis of hemorrhoids and the Veteran's credible reports of post-service symptomatology.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

